           Case 2:20-cv-20268-MCA-MAH Document 4 Filed 01/07/21 Page 1 of 3 PageID: 58
                                                                         116 Pinehurst Ave           T: (212) 706-1007
                                                                         Suite A44                   F: (914) 500-2315
                                                                         New York, NY 10033          lawdss.com



                                                                 January 7, 2021

          Via ECF
          Hon. Madeline Cox Arleo
          Hon. Michael A. Hammer
          United States District Court, District of New Jersey
          Martin Luther King Building & U.S. Courthouse
          50 Walnut Street Room 4015
          Newark, NJ 07101

          Re:        Sharma v. Liu
                     Docket No. 2:20-cv-20268-MCA-MAH

          Dear Judge Cox Arleo and Judge Hammer,

                 Our firm represents the Defendant in the above-referenced matter, Ms. Vivian Liu. I
          submit this letter to respectfully request a pre-motion conference regarding Ms. Liu’s proposed
          motion to dismiss Plaintiff’s Complaint pursuant to Federal Rules 12(b)(2) and 12(b)(6).

                  On June 13, 2019, Plaintiff sexually assaulted Ms. Liu in a hotel room in the Poconos,
          Pennsylvania; subsequently, on December 18, 2019, Plaintiff was found guilty of harassment after
          a summary trial. In order to tell her story and to warn others about Plaintiff’s actions, Ms. Liu
          created a website and made several posts on Facebook and Twitter (Compl. ¶¶ 7-8). At all relevant
          times, Ms. Liu was a resident of New York (Compl. ¶ 2). Despite knowing that Ms. Liu had and
          has no connection to New Jersey, on October 27, 2020, Plaintiff filed a lawsuit for defamation and
          false light in the Superior Court of the State of New Jersey. That same day, ex parte, Plaintiff
          filled an order to show cause seeking to enjoin Ms. Liu from posting “defamatory and false
          statements regarding Plaintiff” online and prohibiting her statements “to remain on social media”
          sites. The court granted the interim relief, and the matter was removed to District Court prior to a
          resolution on the motion. Given Ms. Liu’s lack of contact with New Jersey and that the statements
          are privileged and protected by absolute immunity, Ms. Liu now wishes to move this court to
          dismiss the Complaint in its entirety with prejudice and extinguish the prior restraint on free
          speech.

                I.        The Court Lacks Personal Jurisdiction over Ms. Liu

                  Initially, the sexual assault occurred in Pennsylvania and Ms. Liu is a resident of the State
          of New York. Plaintiff does not contest the websites were published in New York and that Ms.
          Liu is a nondomiciliary of New Jersey. The Due Process Clause mandates that nonresident
          defendants have “certain minimum contacts with the forum state such that the maintenance of the
          suit does not offend traditional notions of fair play and substantial justice” (Marten v Godwin, 499
          F3d 290, 296 [3d Cir 2007]). Thus, the District Court may assert “personal jurisdiction over a
          nonresident only to the extent authorized by state law” (Fatouros v Lambrakis, 627 Fed Appx 84,
          87 [3d Cir 2015]). New Jersey courts can exercise either general or specific personal jurisdiction


Daniel Szalkiewicz & Associates, P.C.
           Case 2:20-cv-20268-MCA-MAH Document 4 Filed 01/07/21 Page 2 of 3 PageID: 59




          Sharma v. Liu
          January 7, 2021
          Page 2


          over a nondomiciliary. Dealing specifically with internet cases, the Third Circuit has held “posting
          allegedly defamatory comments or information on an internet site does not, without more, subject
          the poster to personal jurisdiction wherever the posting could be read” (Id.).

                  Here, the Complaint alleges a website was created about a Plaintiff and the posts made by
          Ms. Liu on social media were explicitly directed to Con Edison, a publicly traded company
          headquartered in New York. The allegations are wholly insufficient to establish personal
          jurisdiction over Ms. Liu and the Complaint should be dismissed.

                II.       The Complaint Fails to State a Cause of Action Because the Statements are
                          Privileged.

                 Even if this court exercises jurisdiction over Ms. Liu, the Complaint should be dismissed
          because the statements are true and fall under the common-interest privilege.

                   It is fundamental that true statements are absolutely protected under the First Amendment.
          Therefore, a “truthful statement will not support a cause of action based on defamation, and the
          truth of the statement is an absolute defense to a claim of defamation (G.D. v Kenny, 411 NJ Super
          176, 187, 984 A2d 921, 928 [NJ Super Ct App Div 2009], affd, 205 NJ 275, 15 A3d 300 [2011]).
          Ms. Liu statements are true. Plaintiff was found guilty of harassment based on Ms. Liu’s
          allegations that he sexually assaulted her. While Plaintiff may not want his misdeeds to see the
          light of day, he is unable to maintain a defamation action to silence his victim where the allegations
          are true.

                  New Jersey defines the common interest privilege as a “communication ‘made bona fide
          upon any subject-matter in which the party communicating has an interest, or in reference to which
          he has a duty, is privileged if made to a person having a corresponding interest or duty
          (Professional Recovery Services, Inc. v Gen. Elec. Capital Corp., 642 F Supp 2d 391, 400 [DNJ
          2009]). Con Edison certainly had an interest in knowing that one of their employees was found
          guilty of harassing Ms. Liu and that he sexually assaulted her, making the statements protected.

                 Finally, the statements are also protected under the litigation privilege or “litigation
          immunity.” “[C]ertain statements made in the course of judicial, administrative, or legislative
          proceedings are absolutely privileged because of ‘the need for unfettered expression critical to
          advancing the underlying government interest at stake in those settings’” (Zagami, LLC v Cottrell,
          403 NJ Super 98, 104, 957 A2d 691, 694 [NJ Super Ct App Div 2008]). Elaborating, the court in
          Zagami cited to Fenning v. S.G. Holding Corp, in which the need for protections in relation to
          statements made in relation to legal proceedings was emphasized and called “indespensible to the
          due administration of justice[:]”




Daniel Szalkiewicz & Associates, P.C.
           Case 2:20-cv-20268-MCA-MAH Document 4 Filed 01/07/21 Page 3 of 3 PageID: 60




          Sharma v. Liu
          January 7, 2021
          Page 3


                       [t]he doctrine that an absolute immunity exists in respect of statements, even
                       those defamatory and malicious, made in the course of proceedings before a court
                       of justice, and having some relation thereto, is a principle firmly established, and
                       is responsive to the supervening public policy that persons in such circumstances
                       be permitted to speak and write freely without the restraint of fear of an
                       ensuing defamation action, this sense of freedom being indispensable to the due
                       administration of justice (Id. citing Fenning v. S.G. Holding
                       Corp., 47 N.J.Super. 110, 117, 135 A.2d 346 (App.Div.1957)).

          Notably, the protection has been held to apply to statements made both during and in connection
          with a legal proceeding.

                  For the reasons described above, the statements contained in the Complaint are protected
          by litigation privilege as well as the common-interest privilege.

                III.      The Preliminary Injunction Should be Denied

                  If the Complaint is not dismissed, Plaintiff’s injunction should be denied because “prior
          restraints on speech and publication are the most serious and the least tolerable infringement on
          First Amendment rights” (Nebraska Press Ass'n v Stuart, 427 US 539, 559, 96 S Ct 2791, 2803,
          49 L Ed 2d 683 [1976]). In Nebraska Press Ass’n, the court denied the use of prior restraint in
          relation to the reporting of criminal proceedings, noting that “the barriers to prior restraint remain
          high and the presumption against it use continues intact.” Here, where a court has previously
          found Plaintiff guilty of harassment based on Ms. Liu’s allegations against him and Ms. Liu is
          merely speaking out about those allegations and the court’s findings, there is simply no basis for a
          court to impose upon a victim “one of the most extraordinary remedies known to our
          jurisprudence” (Id. at 562).

                                                                     Respectfully submitted,

                                                                     DANIEL SZALKIEWICZ & ASSOCIATES, P.C.
                                                                     /s/ Daniel Szalkiewicz

                                                                     By: Daniel S. Szalkiewicz, Esq.
          Cc: All Counsel of Record (via ECF)




Daniel Szalkiewicz & Associates, P.C.
